 Case 1:21-cv-00977-CFC Document 11 Filed 09/13/21 Page 1 of 2 PageID #: 929




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

 ABBOTT DIABETES CARE INC.                  )
 and ABBOTT DIABETES CARE                   )
 LIMITED,                                   )
                                            )
               Plaintiffs,                  )
                                            )
          v.                                ) C.A. No. 21-977-CFC
                                            )
 DEXCOM, INC.,                              )
                                            )
                Defendant.                  )


                       DEFENDANT DEXCOM, INC.’S MOTION
                         TO DISMISS UNDER RULE 12(B)(6)

          Pursuant to Federal Rule of Civil Procedure 12(b)(6), Defendant DexCom,

Inc. (“DexCom”) respectfully moves to dismiss the First and Seventh Causes of

Action in Plaintiffs Abbott Diabetes Care Inc.’s and Abbott Diabetes Care

Limited’s Complaint filed in the above-captioned action. The patents asserted in

the First and Seventh Causes of Action do not claim patentable subject matter

under 35 U.S.C. § 101 and those causes of action consequently fail to state a claim

as a matter of law.

          The grounds for DexCom’s motion are set forth more fully in DexCom’s

Opening Brief, submitted herewith.




1737773
 Case 1:21-cv-00977-CFC Document 11 Filed 09/13/21 Page 2 of 2 PageID #: 930




                                     /s/ David M. Fry
 OF COUNSEL:                         John W. Shaw (No. 3362)
 Robert A. Van Nest                  David M. Fry (No. 5486)
 Christa Anderson                    Nathan R. Hoeschen (No. 6232)
 Eugene M. Paige                     SHAW KELLER LLP
 Sophie Hood                         I.M. Pei Building
 Elizabeth A. Egan                   1105 North Market Street, 12th Floor
 Andrew S. Bruns                     Wilmington, DE 19801
 Sean M. Arenson                     (302) 298-0700
 Jee Young (Grace) Kim               jshaw@shawkeller.com
 Puja Parikh                         dfry@shawkeller.com
 Nicholas R. Green                   nhoeschen@shawkeller.com
 Yena Lee                            Attorneys for Defendant
 Bilal Malik
 KEKER, VAN NEST & PETERS LLP
 633 Battery Street
 San Francisco, CA 94111-1809
 (415) 676-2276

 Dated: September 13, 2021




                                      2

1737773
